 
CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
Exhibit 10.13


Agreement on Cooperative Experimentation and Development of
the Oil Crop Cyperus Esculentus as New Energy


Party A: Institute of Oil Crops Research Chinese Academy of Agriculture Sciences
Address: No.2, Xudong Er Road, Wuhan City, Hubei Province


Party B: Xinyang Hongchang Channel Gas Engineering Co., Ltd.
Address: No.188, Jingshen Road, Shihe District, Xinyang City, Henan Province


Realizing the scale plantation of energy oil crops and providing bio-diesel with
stable sources of grease are the key links for promoting the process of
bio-diesel industrialization. Cyperus esculentus can be energetically developed
as an energy oil crop so as to provide raw material of grease for the bio-diesel
industrialization. At the request of Xinyang Hongchang Channel Gas Engineering
Co., Ltd. (hereinafter referred to as “Party B”), Institute of Oil Crops
Research Chinese Academy of Agriculture Sciences (hereinafter referred to as
“Party A”) conduct adaptability experiments on cyperus esculentus, in three
experimental sites selected in Henan, Hubei and Anhui Provinces (one in each of
the provinces), with fine seeds of cyperus esculentus provided by Party A, and
after having confirmed that such variety of cyperus esculentus is suitable to be
planted in the foresaid experimental sites, carry out development of the variety
of cyperus esculentus on a cooperative basis.


To safeguard benefits of the two parties, Party A and Party B agree as follows
with respect to the cooperative experimentation and development of cyperus
esculentus through consultation, on the principles of scientificalness,
impartiality and reciprocity.
 

I.
Stipulations by Party A and Party B on Adaptability Experimentation of Cyperus
Esculentus

 

1.  
At the request of Party B, Party A shall select one experiment spot in Henan
Province, Hubei Province and Anhui Province respectively in the period from
April 2006 to December 2006, and conduct adaptability experimentation on one
variety of Cyperus Esculentus provided by Party A under spring sowing
conditions.

 

2.  
Party A shall specifically arrange programs for adaptability experimentation
(including experimental inspection indicators, experimental sites, funds
budgeting, etc.). Seeds used for this adaptability experimentation shall be
provided by Party A.

 

3.  
Party A shall provide technical guidance for the plantation of cyperus
esculentus in the foresaid experimental sites and can receive one or two field
surveys by Party B in the three experimental sites during experimentation.

 

4.  
Party A shall, after the completion of this adaptability experimentation,
summarize experimental results and report to Party B the experimental data and
results. Party A and Party B shall jointly confirm whether or not the foresaid
experimental sites are suitable for planting cyperus esculentus. In the event
that Party A and Party B cannot make consistent conclusions on the adaptability
of cyperus esculentus, Party A shall organize and invite at least 5 crop
cultivation experts to form an expert group that will make an appraisal of the
adaptability of cyperus esculentus based on experimental data; both Party A and
Party B shall follow appraisal opinions made by the expert group.

 

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 

5.  
Overhead expenses required for this adaptability experimentation shall be paid
jointly by Party A and Party B. The total amount of overhead expenses is RMB
*****, RMB ***** for each experimental site; RMB ***** out of the amount shall
be paid by Party B to Party A, and the remaining RMB ***** shall be borne by
Party A.

 

6.  
Party B shall, within ***** after this Agreement takes effect, pay to Party A
RMB ***** overhead expenses in a lump-sum manner, and Party A shall initiate the
adaptability experimentation of cyperus esculentus upon receipt of such payment
made by Party B.

 

7.  
The ownership of cyperus esculentus seeds produced by each experimental site in
this adaptability experimentation shall belong to Party A.

 

8.  
In this adaptability experimentation, Party B may not request Party A to return
the experimental overhead expenses paid to Party A, regardless of adaptability
on plantation of cyperus esculentus in the foresaid experimental sites.

 

II.
Stipulations by Party A and Party B on Cooperative Development of Cyperus
Esculentus




9.  
Party B shall promise that, after confirmation that the variety of cyperus
esculentus is suitable to be planted in any one of the foresaid three
experimental sites, Party B will buy the right to use the variety for a period
of 3 years (from 2007 to 2009) in all areas suitable for plantation of the
variety confirmed in this experimentation, in a way that Party B pays to Party A
the fees to use the variety.

 

10.  
Party B shall buy the right to use the variety for a period of 3 years (from
2007 to 2009) in a way that if Party B pays in a lump-sum manner to Party A RMB
*****, RMB ***** or RMB *****, Party B will acquire the right to use one variety
of cyperus esculentus in one, two or three provinces of Henan, Hubei and Anhui
Provinces, respectively.

 

11.  
After Party B has fully paid to Party A the fees to use one variety of cyperus
esculentus, Party A shall agree to provide Party B with 2,000kg seeds of cyperus
esculentus (namely tigernut) on a one-off basis within 7 days after receipt of
such fees. After Party B has acquired the right to use the variety of cyperus
esculentus and Party A has provided Party B with 2,000kg seeds of cyperus
esculentus (namely tigernut), Party A will not provide such seeds of seeds of
cyperus esculentus (namely tigernut) to Party B anymore. However, Party B can
provide Party B with techniques for plantation of cyperus esculentus at all
times.

 

--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 

12.  
During the cooperation, intellectual property rights in varieties of cyperus
esculentus experimented and developed by Party A and Party B on a cooperative
basis shall be owned by Party A, and Party A can participate in application for
outcomes produced from the cooperative experimentation and development by the
two parties.

 

13.  
In developing and using varieties of cyperus esculentus provided by Party A,
Party B shall comply with laws and be in good faith, and any legal and economic
disputes arising between Party B and any third party shall have nothing to do
with Party A.

 

III.
Stipulations by Party A and Party B on Voluntary Termination Conditions of This
Agreement




14.  
Party A and Party B (or the expert group) confirm that varieties of cyperus
esculentus provided by Party A are not suitable to be planted in any of the
foresaid experimental sites.

 

15.  
Party B fails to fully pay Party A the fees to use varieties and overhead
expenses in accordance with stipulations hereunder.

 

16.  
Party A fails to provide Party B with technical guidance on the plantation or
seeds of cyperus esculentus.



In the event of any of Articles 14, 15 and 16 in cooperation, this Agreement
shall lose efficacy voluntarily and be terminated.




IV.
Other Statements

 

17.  
In the period of cooperation, both Party A and Party B shall the responsibility
to prevent seeds of cyperus esculentus involved in the cooperative
experimentation and development from diffusing to any third parties. Party A
shall promise that, in the plantation areas for which Party B has bought the
right to use varieties, Party A will no longer conduct technical cooperation and
transfer of seeds of congeneric varieties with any third parties.

 

18.  
See “Cooperative Research & Experimental Program on Adaptability of Oil Crop
Cyperus Esculentus as New Energy” for the specific programs for the cooperative
experimentation on adaptability of cyperus esculentus under this Agreement. This
Program shall have equal validity to this Agreement.

 

19.  
Matters not detained herein shall be addressed by the two parties through
consultation.

 

20.  
This Agreement is made in four copies, each party holding two copies, which
shall take effect as of the date when it’s signed and stamped by the authorized
representatives of the two parties.

 

21.  
Any dispute arising from the performance of this Agreement shall be settled
through consultation; should such consultation fail, either party shall have the
right to file a lawsuit to Wuhan Municipal Intermediate People's Court.




--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION
ASTERISKS (*****) DENOTE SUCH OMISSION
 
 
Party A (seal):
Institute of Oil Crops Research
Chinese Academy of
Agriculture Sciences
Date: April 26, 2006
 
Party A’s Authorized Representative (signature)
Wen Wenliang
    /s/ Wen Wenliang   
     
Party B (seal):
Xinyang HongchangChannel Gas Engineering Co., Ltd.
Date: May 8, 2006
 
Party B’s Authorized Representative (signature)
 Fei Bao’an
     /s/ Fei Bao’an    



--------------------------------------------------------------------------------


 